DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 22 July 2022, on an application filed 27 November 2020, which claims domestic priority to a provisional application filed 27 November 2019.
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined.


Response to Amendments

The rejection of claims 19-20 under 35 USC 101 have been upheld.  Please see below for further details.  


Drawings

Drawing were received on 22 July 2022. These drawings are not accepted. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain lines of insufficient weight, text of insufficient size and/or shading that make the drawings illegible, see Figs. 1-21. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 9 and 17 recite the limitation such that. As written it is unclear whether the material following this limitation is required by the claim as there is no proactive recitation of the cited material. It is unclear how to interpret this limitation.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 19-20 are drawn to a method for drive through medicine, comprising the steps of: entering one of a plurality of drive through lanes in a vehicle; checking into a drive through medicine system using a self-check-in station in the entered drive through lane; entering a private consult bay in the vehicle, wherein the private consult bay is located along one side of a multi-sided service area structure ; consulting with a medical professional; paying for the drive through medicine services; receiving a treatment from a common service area adjacent the private consult bay; and exiting the private consult bay in the vehicle; and	repeating steps a) through g) simultaneously in at least two other drive through lanes having private consult bays located along at least two other sides of the multi-sided service area structure (, which is within the four statutory categories (i.e., a process). 

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when providing care to a user at a clinic. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions that occur when medical personnel providing care to a user at a clinic falls under this description. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including vehicle, bay, and lane) are recited at a high-level of generality (i.e., generically described in relation to the claim steps) such that it amounts to generally linking the abstract idea to a particular technological environment or field of use. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe providing care. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.

 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-8, 9 and 11-20 is/are rejected under 35 U.S.C. 103(a) as being obvious over Greer (U.S. PG-Pub 2017/0094947 A1), hereinafter Greer, further in view of Cho et al. (U.S. Patent 4,884,662), hereinafter Cho.

As per claim 1, Greer discloses a building for drive through medicine for human healthcare (Greer, Figs. 1-3.), comprising: 
a common service area (Greer discloses a service area composed of waiting/reception area #34, exam room #36, and bathroom #38 see paragraph 17; wherein the service area has openings to the private consult bay.); and 
at least two drive-in consult bays attached to the common service area; 
wherein each of the at least three drive-in consult bays is configured to accommodate a single vehicle (Each garage bay #28 can be sized to contain one car for consult, see paragraph 16.); and 
wherein each of the at least two drive-in consult bays is accessible by vehicle without interference from the other of the at least two drive-in consult bays.

Greer fails to explicitly disclose three bays attached to the common service area, all accessible by vehicle without interference from the other bays.
However, Cho teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide three bays attached to the common service area, all accessible by vehicle without interference from the other bays (Cho, discloses up to four bays in Fig. 1 #s 62, 64, 66 and 68, that access a common service area #s 52, 54, 56, 58 and 60. Note that Cho describes these common areas as being composed of a single service provider, see C7L57-67 and is directed generally to providing driver interaction services, see C1L10. The Office notes that the online Oxford dictionary defines a Bay as “an area allocated or marked off for a specified purpose”.) in order to arrive at a “method of operating such a center, which has facilities that dispense both drive-thru service and counter service and has an array of driveways for providing drive-thru service” (Cho, C1L11-14.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the drive through clinic of Greer to include three bays attached to the common service area, all accessible by vehicle without interference from the other bays, as taught by Cho in order to provide a drive through clinic that has a “method of operating such a center, which has facilities that dispense both drive-thru service and counter service and has an array of driveways for providing drive-thru service” (Cho, C1L11-14.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claim 9, Greer discloses a system for drive through medicine for human healthcare (Greer, Figs. 1-3.), comprising: 
a plurality of drive through lanes (Greer, Fig. 1 discloses plural drive through lanes for patients arriving via automobiles.); 
a private consult bay associated with each of the plurality of drive through lanes (Each garage bay #28 can be sized to contain one car for consult, see paragraph 16.); and 
a common service area adjacent to each private consult bay, and having an opening to each private consult bay (Greer discloses a service area composed of waiting/reception area #34, exam room #36, and bathroom #38 see paragraph 17; wherein the service area has openings to the private consult bay.);
wherein the common service area is a structure having at least three sides (The service area of Greer, Fig. 3, discloses a sub-structure having at least 3 sides, see Fig. 3.), and 
wherein a private consult bay is located along at least two sides of the structure (Greer, Fig. 3.), 
wherein each private consult bay is configured to accommodate a single vehicle (Each garage bay #28 can be sized to contain one car for consult, see paragraph 16.); and 
wherein each private consult bay is accessible by vehicle without interference from the other of the plurality of drive through lanes (Greer, Fig. 3.).

Greer fails to explicitly disclose:
	private consult bays along at least three sides of the structure; and
at least one of the plurality of drive through lanes is not parallel with at least one other of the plurality of drive through lanes.

However, Cho teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide private consult bays along at least three sides of the structure; and at least one of the plurality of drive through lanes is not parallel with at least one other of the plurality of drive through lanes (Cho, discloses up to four bays on four sides of a structure in Fig. 1 #s 62, 64, 66 and 68, that access a common service area #s 52, 54, 56, 58 and 60, wherein at least one of the lanes is not parallel with one other of the lanes. Note that Cho describes these common areas as being composed of a single service provider, see C7L57-67 and is directed generally to providing driver interaction services, see C1L10. The Office notes that the online Oxford dictionary defines a Bay as “an area allocated or marked off for a specified purpose”.) in order to arrive at a “method of operating such a center, which has facilities that dispense both drive-thru service and counter service and has an array of driveways for providing drive-thru service” (Cho, C1L11-14.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the drive through clinic of Greer to include private consult bays along at least three sides of the structure; and at least one of the plurality of drive through lanes is not parallel with at least one other of the plurality of drive through lanes, as taught by Cho in order to provide a drive through clinic that has a “method of operating such a center, which has facilities that dispense both drive-thru service and counter service and has an array of driveways for providing drive-thru service” (Cho, C1L11-14.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claim 19, Greer discloses a method for drive through medicine for human healthcare (Greer, paragraphs 2-5.), comprising the steps of:
 	a) 	entering one of a plurality of drive through lanes in a vehicle (Greer, Fig. 1 and paragraph 10.); 
b) 	checking into a drive through medicine system using a self-check-in station in the entered drive through lane (Intake can occur in first spot #30 of garage bay, through use of a self-intake station, see paragraph 30. Drive thru lane is considered to go through building of Greer.); 
c) 	entering a private consult bay in the vehicle, wherein the private consult bay is located along one side of a multi-sided service area structure (Each garage bay #28 can be sized to contain one car for consult, see paragraph 16, the bay is located along one side of a multi-sided service area structure, see Figs. 1 and 2 #12 and Fig. 3 #22.); 
d) 	consulting with a medical professional (Greer, paragraph 10.); 
e) 	paying for the drive through medicine services (Greer, paragraph 31.); 
f) 	receiving a treatment from a common service area adjacent the private consult bay (Greer, paragraph 10.); and 
g) 	exiting the private consult bay in the vehicle (Greer, paragraph 28.); and
	repeating steps a) through g) simultaneously in at least two other drive through lanes having private consult bays located along at least one other sides of the multi-sided service area structure (Greer discloses at least two private consult bays on opposite sides of the same structure, operative to receive treatment simultaneously, see Figs. 1-3 and paragraphs 10, 28 and 31.).

Greer fails to explicitly disclose consult bays located at least two other sides of the structure in addition to the initial bay.

However, Cho teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide private consult bays located at least two other sides of the structure in addition to the initial bay (Cho, discloses up to four bays on four sides of a structure in Fig. 1 #s 62, 64, 66 and 68, that access a common service area #s 52, 54, 56, 58 and 60. Note that Cho describes these common areas as being composed of a single service provider, see C7L57-67 and is directed generally to providing driver interaction services, see C1L10. The Office notes that the online Oxford dictionary defines a Bay as “an area allocated or marked off for a specified purpose”.) in order to arrive at a “method of operating such a center, which has facilities that dispense both drive-thru service and counter service and has an array of driveways for providing drive-thru service” (Cho, C1L11-14.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the drive through clinic of Greer to include consult bays located at least two other sides of the structure in addition to the initial bay, as taught by Cho in order to provide a drive through clinic that has a “method of operating such a center, which has facilities that dispense both drive-thru service and counter service and has an array of driveways for providing drive-thru service” (Cho, C1L11-14.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 3-8 and 11-18, Greer/Cho discloses claims 1, 9 and 19, discussed above. Greer/Cho also discloses:
3. 	wherein the common service area includes at least one exam room accessible from the at least three drive in consult bays (Greer, exam room #36 of paragraph 17 is accessible by multiple bays. Cho discloses at least three bays, see Fig. 1.);
4. 	wherein the common service area includes at least one restroom accessible from the at least three drive in consult bays (Greer, bathroom #38 of paragraph 17 is accessible by multiple bays. Cho discloses at least three bays, see Fig. 1.);
5. 	wherein the common service area includes at least one work space having an opening to each of the at least three drive in consult bays (Greer, see waiting/reception area #34 and exam room #36 is accessible by multiple bays. Cho discloses at least three bays, see Fig. 1.);
6.	further comprising a check-in station associated with each of the at least three drive in consult bays (Greer, intake can occur in first spot #30 of garage bay, through use of a self-intake station, see paragraph 30. Cho discloses at least three bays, see Fig. 1.);
7. 	four drive-in consult bays (Greer/Cho discloses at least four drive-in consult bays, see Fig. 1 of Cho.);
8. 	six drive-in consult bays (Greer discloses up to eight drive through lanes and bays, see paragraph 21. Cho discloses four private lanes and bays.);
11.	four drive through lanes (Greer/Cho discloses at least four drive-in consult bays, see Fig. 1 of Cho.);
12. 	five drive through lanes (Greer discloses up to eight drive through lanes and bays, see paragraph 21. Cho discloses four private lanes and bays.);
13.	six drive through lanes (Greer discloses up to eight drive through lanes and bays, see paragraph 21. Cho discloses four private lanes and bays.);
14. 	at least one gate for regulating the flow of traffic in a least one of the plurality of drive through lanes (Greer discloses a garage doors/gates that regulates traffic flow, see Fig. 3 #s 24 and 26.);
15.	further comprising a check-in station associated with each of the plurality of drive through lanes (Greer, intake can occur in first spot #30 of garage bay, through use of a self-intake station, see paragraph 30.);
16. 	wherein each of the at least one gate regulates the flow of traffic entering one bay and existing another bay (Greer discloses a garage doors/gates that regulates traffic flow, see Fig. 3 #s 24 and 26.);
17.	wherein the common service area is a multi-sided structure, and wherein at least on private consult bay is located along each side of the multi-sided structure, such that at least two of the plurality of drive through lanes are not parallel with at least two others of the plurality of drive through lanes (Greer, Fig. 3. Cho, Fig. 1.);
18.	further comprising at least one exam room and at least one restroom in the common service area (Greer discloses a service area composed of waiting/reception area #34, exam room #36, and bathroom #38 see paragraph 17.); and
20.	further comprising the steps of, between the steps of entering the private consult bay and exiting the private consult bay, leaving the vehicle, entering the service area structure through a doorway in the private consult bay proceeding to an exam room in the service area structure, performing a physical act, and returning to the vehicle (Greer, paragraph 10.).


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being obvious over Greer/Cho, further in view of Thornbury et al. (U.S. PG-Pub 2015/0261918 A1), hereinafter Thornbury.

As per claims 2 and 10, Greer/Cho discloses claims 1 and 9, discussed above. Greer/Cho also discloses a registration device in each of the at least three drive-in consult bays (Greer discloses a self-registration device, see paragraph 30. Cho discloses at least 3 drive in consult bays.).

Greer/Cho fails to explicitly disclose a telemedicine device.

However, Thornbury teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide telemedicine devices, see Abstract, “to enable a medical ‘e-visit,’ analogous to a house call, although the practitioner and the patient can be located anywhere internet service is available” (Thornbury, paragraph 18.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the drive through clinic of Greer/Cho to include providing telemedicine devices so as to arrive at a drive through clinic that can  “enable a medical ‘e-visit,’ analogous to a house call, although the practitioner and the patient can be located anywhere internet service is available” (Thornbury, paragraph 18.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

Response to Arguments

Applicant’s arguments filed 22 July 2022	 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 101, Applicant argues on page 8 that the amendments to the claims “provide additional elements which integrate the process into a practical application, impose meaningful limits on practicing the process, and are sufficient to amount to significantly more than the judicial exception.”

The Office respectfully disagrees. All of the elements describes activities that would normally be performed by medical personnel when providing care to a user at a clinic. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including vehicle, bay, and lane) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


With regard to the rejection of the claims under 35 USC 103(a), Applicant argues on page 10 that it would not have been obvious to one of ordinary skill in the art to combine the telemedicine device of Thornbury with the veterinary medical care system of Greer, because telemedicine devices rely heavy on verbal communication which an animal cannot provide.

The Office respectfully disagrees. Telemedicine devices rely on audiovisual communication, and even though the animal might not be able to provide verbal communication, the driver of the vehicle presumably could.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation arises from the reference themselves, as shown above.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Cho, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Greer, Cho and Thornbury, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (22 April 2022), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
7 October 2022